EXHIBIT 10.66

2009 Base Salaries, 2009 Target Incentive Opportunity

Percentages and 2009 Equity Awards for Named Executive Officers

 

Named Executive Officer

   2009
Base
Salary    2009
Target
Incentive Award
Opportunity
(% of base salary)   2009
Equity Awards         Stock
Options
(#)    Performance
Units
(#)

Myron E. Ullman, III

Chairman and Chief Executive

Officer

   $ 1,500,000    125%   255,183    149,161

Robert B. Cavanaugh

Executive Vice President,

Chief Financial Officer

   $ 700,000      75%   115,630    N/A

Ken C. Hicks

President and

Chief Merchandising Officer

   $ 900,000    100%   264,354    N/A

Michael T. Theilmann

Executive Vice President,

Chief Human Resources and

Administration Officer

   $ 600,000      75%   100,877    N/A

Thomas M. Nealon

Executive Vice President,

Chief Information Officer

   $ 525,000      50%   59,809    N/A